Exhibit 10.1 Letter Agreement with Pen-Mun Foo October 25, 2011 I, Peng Mun Foo, hereby accept my position with Bonanza Goldfields Corporation as Interim CFO. As Interim CFO, I understand my duty to assist Bonanza Goldfields in: 1) Completing Quarterly (10Q) and Yearly (10K) filings. 2) Preparing financial metrics and comparisons used in marketing Bonanza and raising capital. The company will give me up to $2500 USD monthly in expense reimbursement incurred by my role with the Company. I will also receive quarterly 1,000,000 shares of common stock of Bonanza Goldfields Corporation. The duration for this position will be 3 months, and renewable each quarter by mutual agreement. I’m looking forward to working with the Bonanza Goldfields Corporation management team. Sincerely, Peng Mun Foo, CFA
